** HISTORICAL SOCIETY — LEASED LANDS ** (1) THE OKLAHOMA HISTORICAL SOCIETY DOES 'NOT' HAVE THE AUTHORITY TO GRANT REAL ESTATE LEASES UPON REAL PROPERTY UNDER ITS JURISDICTION WITHOUT OBTAINING APPROVAL FOR ANY SUCH TRANSACTION FROM THE CONSTRUCTION AND PROPERTIES DIVISION OF THE STATE OFFICE OF PUBLIC AFFAIRS PURSUANT TO THE PUBLIC BUILDING CONSTRUCTION AND PLANNING ACT, 61 O.S. 201 [61-201] TO 61 O.S. 209 [61-209], SPECIFICALLY 61 O.S. 297 [61-297] OF THE ACT. (2) REAL PROPERTY UNDER THE JURISDICTION OF THE OKLAHOMA HISTORICAL SOCIETY MAY BE LEASED FOR A PERIOD NOT EXCEEDING TEN (10) YEARS UNLESS SUCH PROPERTY IS CONSIDERED SURPLUS PROPERTY AS CONTEMPLATED BY THE PROVISIONS OF 74 O.S. 126.2 [74-126.2] AND IN SUCH EVENT, THE OFFICE OF PUBLIC AFFAIRS IS AUTHORIZED, WITH THE APPROVAL OF THE GOVERNOR OF THE STATE OF OKLAHOMA, TO LEASE SUCH SURPLUS REAL PROPERTY FOR A PERIOD NOT TO EXCEED THREE(3) YEARS. (LEASE, STATE PROPERTY, STATE AGENCY, COMPETITIVE BIDDING, DISPOSITION OF REAL PROPERTY) CITE: 53 O.S. 1 [53-1], 53 O.S. 2A [53-2A], 53 O.S. 2A [53-2A](1)A, 53 O.S. 8 [53-8], 53 O.S. 18 [53-18], 61 O.S. 202 [61-202](8), 61 O.S. 207 [61-207], 74 O.S. 63 [74-63], 74 O.S. 126.1 [74-126.1], 74 O.S. 126.2 [74-126.2], OPINION NO. 82-014 (82-14), ARTICLE X, SECTION 15 (JOHN GALOWITCH)